The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/10/2022.
4.	Claims 1-2, 4-6, 8-13, and 15-16 are currently pending.
5.	Claims 1 and 8 have been amended.
6.	Claims 3, 7, 14, and 17 have been cancelled.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 8-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 8:
	Claim 8 includes the limitation “wherein the third diameter that is the outlet diameter of the spray holes and the distance between the respective spray holes are each selected and set to values that are calculated based at least in part on each of: the internal pressure of the chamber while plasma is being formed, the type of reaction gas and a plasma efficiency”. This limitation is indefinite by reference to an object that is variable because the third diameter and distance between the respective spray holes depend upon an unspecified internal pressure, type of reaction gas, and a plasma efficiency. Such variables are infinite. As such, the metes and bounds of the claim cannot be determined. Brummer, 12 USPQ2d at 1655. For purposes of prosecution on the merits, this limitation has been interpreted to impart no additional structure. 
	Furthermore, it is noted that even if said limitations were considered to be definite, said limitations are directed to a method of selecting. This is an apparatus claim.  As such, the limitations do NOT impart any additional structure to the claims [MPEP 2114].
Regarding claims 9-13 and 15-16:
	Claims 9-13 and 15-16 are rejected at least based on their dependency from claim 8.
 
Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2010/0006031) in view of Choi et al (US 8,795,793).
Regarding claims 1-2 and 4-6:
	Choi’031 teaches flow channels (314) of different lengths; a plurality of spray holes (316) formed in a curved front surface (203) having a same depth (have substantially the same third gas path L3) [fig 6-10 & 0047-0063]. 
It is noted that the embodiment depicted in figures 6-10 of Choi’031 teach all of the limitations of the claims [fig 6-10 & 0047-0063] except for “the outlet diameter of the 
Choi’793 teaches an outlet diameter of the spray holes has a third diameter (806 diameter of 0.2 inch) that is smaller than the first constant diameter (804 diameter of 0.3 inch) and larger than the second constant diameter (diameter of 804 should be at least two times the diameter of 802 – therefore, 802 diameter is at most 0.15 inch) [fig 8A & col 9, lines 8-32 and col 15-16, lines 60-46]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Choi’031 and Choi’793 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the flow channels and spray holes of Choi’031 with the with the relative diameters of Choi’793 because such design guidelines achieve the desired deposition process and qualities of the film to be deposited [Choi’793 - col 15-16, lines 60-46].
12.	Claims 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (US 20100304155) in view of Choi et al (US 2010/0006031) and Choi et al (US 8,795,793).
Regarding claims 8 and 10-13, Fujinami teaches a roll-to-roll plasma-processing apparatus [0001].  The apparatus of Fujinami (10 of Fig. 1) comprises a chamber (film deposition chamber 14) [0022], a drum (26) facing a film deposition electrode (50) [0058].   The film deposition electrode (50) of Fujinami corresponds to the 
Fujinami does not specifically teach the limitations drawn to the structural features of the showerhead.
	Choi’031 teaches flow channels (314) of different lengths; a plurality of spray holes (316) formed in a curved front surface (203) having a same depth (have substantially the same third gas path L3) [fig 6-10 & 0047-0063]. 
It is noted that the embodiment depicted in figures 6-10 of Choi’031 teach all of the limitations of the showerhead [fig 6-10 & 0047-0063] except for “the outlet diameter of the spray holes have a third diameter that is smaller than the first diameter and larger than the second diameter”.
Choi’793 teaches an outlet diameter of the spray holes have a third diameter (806 diameter of 0.2 inch) that is smaller than the first diameter (804 diameter of 0.3 inch) and larger than the second diameter (diameter of 804 should be at least two times the diameter of 802 – therefore, 802 diameter is at most 0.15 inch) [fig 8A & col 9, lines 8-32 and col 15-16, lines 60-46]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Choi’031 and Choi’793 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the flow channels and spray holes of Choi’031 with the with the relative diameters of Choi’793 because such design guidelines achieve the 
Although taught by the cited prior art, the claim limitations “configured to rotate and to carry a flexible substrate introduced into the chamber along an outer circumferential surface of the drum,”  “configured to spray reaction gas supplied from an external device to generate a plasma area,” and “so that reaction gas supplied through the flow channels is sprayed to the outer circumferential surface of the drum from the front surface through the spray holes” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Fujinami is capable of the claimed function because the apparatus of Fujinami delivers a flexible film (Z of Fig. 1) to the drum [0045], and the flexible substrate is carried around an outer circumferential surface of the drum (the film is passed over the drum) [0054].  The flexible film passing along the surface of the drum (26) is also shown in Fig. 1.  
The apparatus of Fujinami is capable of the second and third claimed functions because the showerhead (electrode 50) is connected to a material gas supply unit that flows gas through the showerhead, and is released from the surface (50a of Fig. 2A) into the gap S adjacent the flexible film Z.  The showerhead of Fujinami is connected to 
Regarding claim 9, modified Fujinami teaches the limitations of claim 8.  Fujinami further teaches the limitation wherein the outer circumferential surface of the drum has a same curvature as the curvature of the front surface of the body of the shower head.  
Fujinami teaches that film deposition electrode has a surface (50a of Fig. 2A), corresponding to the front surface of the body of the shower head) facing the drum that is “curved so as to contour the surface of the drum,” and that the distance between the surface of the showerhead (50a) and the surface of the drum (26) remains a given distance on any line normal to the surface (50a) [0058].  One of ordinary skill in the art would understand that these constraints would result in a same curvature between the outer circumferential surface of the drum and the front surface of the body of the showerhead.  The matching curvature is also illustrated in Fig. 2A.  
Regarding claim 15, modified Fujinami teaches the limitations of claim 8.  
Fujinami further teaches that the showerhead (film deposition electrode 42) comprises a film deposition electrode (54), also referred to as a holder with regard to Fig. 2A [0065].  The holder 54 of Fujinami surface of the body of the electrode because it is opposite the front surface (50a) where gas is sprayed towards the substrate.  The holder (54) also covers the cavity (56), as seen in Fig. 2A.  
Regarding claim 16, modified Fujinami teaches the limitations of claim 15.  
Although taught by the cited prior art, the claim limitations “the shower head is configured to spray the reaction gas supplied through the flow channels in response to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Fujinami is capable of this function the showerhead of Fujinami is a film deposition electrode [0066], and the film deposition electrode is connected to a Radio-Frequency (RF) power source (44), which applies a radio-frequency voltage [0060].  The apparatus is further capable of spraying the reaction gas in response to the application of an RF voltage because Fujinami teaches that the RF power source (44) and the material gas supply unit are both connected to the apparatus controller.  

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection of claim(s) 1-2, 4-6, 8-13, and 15-17 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that examiner improperly combines measurements from the embodiment depicted in figure 4A with the embodiment depicted in fig 8A. 
	In response, examiner disagrees. Choi’793 teaches “All the corresponding design attributes of FIG. 8A are same as FIG. 4A. The guidelines used to design the restrictive section 802, the [Choi’793 – col 15-16, lines 65-13].
	The fact that Choi’793 does not depict an embodiment wherein the diameter of the outlet of 806 is smaller than 804 is irrelevant. A reference is good for all it teaches.
	Nowhere does Choi’793 teach away from the claimed relative diameters. Specifically, Choi’793 does NOT constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d. Instead, Choi’793 teaches some embodiments within the disclosed ranges to have a larger relative diameter, an equal relative diameter, and a smaller relative diameter (as claimed) [see ranges disclosed]. 
	Regarding the newly added limitations of claim 8, said limitations render the claim indefinite by reference to an article that is variable. Furthermore, the method of selecting sizes does NOT impart structure to an apparatus claim. Examiner suggests claiming the sizes (i.e. a structural limitation) as in claim 1. The specific method by which one arrives at the structure (sizes) is irrelevant if the structure is identical.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Benjamin Kendall/Primary Examiner, Art Unit 1718